DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 15/856,526 filed on 12/28/17 and no domestic or foreign priority claimed.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 and 9/14/2020, each has been entered.
 
Response to Amendment
This office action is in response to the amendments submitted on 9/14/2020 wherein claims 1, 3-7, 9-11, 13-17 and 19- 20 are pending and ready for examination. No new or canceled claims have been cited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-17, and 19-20, are rejected under 35 U.S.C. 103 as being unpatentable over US 9,285,230 B1, Silver et al hereinafter referenced as Silver, in view of US 2010/0017205 A1, Visser et al, hereinafter Visser, further in view of US 2017/0195591 A1, Avadhanam et al, hereinafter referenced as Avadhanam, and further in view of US 2006/0080040 A1, Garczarek et al, hereinafter referenced as Garczarek, and evidenced by NPL “Are the Skewness and Kurtosis Useful Statistics?” April/2008 (Revised February 2016), SPC for Excel.

As to impendent claim 1, Silver teaches “A system for lidar data classification, comprising: a communication interface to receive a lidar dataset comprising a plurality of intensity measurement data points;” ([abstract] classification system processing dense point data within a dense data cloud wherein “dense” reads on “intensity”. dense point cloud representation” reads on “intensity measurement”, also see col 3 lines 59-68, also see col 1and 2. Moreover, col 3 lines 10-42 wherein the receiver reads on “communication interface to receive”, and lines 27-58 wherein the lidar module is associated with the autonomous vehicle.)
Silver teaches filtering data points at least in col 19, however, does not specify the filtering type/details such as IIR recursive filtering of cascading single pole filters.
Visser teaches “an infinite impulse response (IIR) recursive filter comprising a cascade of single pole filters to generate a set of raw moments of the plurality of intensity measurement data points;” ([0180] wherein the series of sub-band IIR in cascade is disclosed which read on “cascade”, and wherein different possible filtering arrangement could be implementing using biquad IIR “possibly all” of the filters are biquad or not, i.e. they could be replaced with first order IIR, as part of the possible arrangements within the art. Claim 11 “cascade of filter stages”, [0042] and fig 21 “infinite impulse response filter IIR”. Moreover, [0121] wherein the delay is implemented and the corresponding adjustment. Furthermore, [0255] the feedback and the delay are implemented with the IIR infinite impulse response which reads on “recursive”, see fig 20-21 as the poles of the filter at a1(i) and at a2(i) are illustrated, as mentioned in [0180] the filters of the cascade could be a biquid type or not, i.e. single pole filters are applicable. Moreover, [0296] and example of raw data/moments; “data, instructions, commands, information, signals, bits, and symbols that may be referenced throughout the above description may be represented by voltages, currents, electromagnetic waves, magnetic fields or particles, optical fields or particles, or any combination thereof.”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the recursive IIR filtering of Visser to realize the filtering application of Silver, since Silver does not specify the type of filtering, thus one of ordinary skill in the art would appreciate and expect well-known filtering styles and types such as the recursive IIR to be applicable and would provide the expected results (KSR).
Visser does not expressly cite the single pole infinite impulse response filter.
Avadhanam teaches “an infinite impulse response (IIR) recursive filter comprising a cascade of single pole filters” ([abstract], [0038] “first order IIR”, and claim 9 “first order infinite impulse response filter”, wherein first order IIR is used in the process of classification of data sets. Also see [0017], [0019] and [0042] “cascade mode”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the first order IIR of Avadhanam to the teaching of combination of Silver in view of Visser, since Silver does not specify the filtering technique used within the classification process, thus any applicable technique that attains the desired outcome within the data classification art would be applicable (KSR). Yet the IIR first order also could be part of or at least partially replace some of the different filtering combinations of Visser [0180-0183], as one of ordinary skill in the art would expect different combinations to include IIR cascade filtering, wherein each of the IIR could be biquad/second order or at least some of them could be first order IIR as long as the same results to be attained, yet it would be more desirable if other features 
Silver as modified teaches “and processing circuitry to implement an iterative process to:” (col 17 lines 37-49 “the computer system of the vehicle may repeat the slope identification process for any number of data points of set of data points”, i.e. multiple point clouds via multiple measurements and processing iterations, see col 14 lines 38-57,  the “computer system” reads on “processing circuitry”.)
Note: 1st central moment = average.
2nd central moment = square root of variance i.e. standard deviation or it could be only variance.
3rd central moment = skewness.
4th central moment = Kurtosis.
Silver as modified teaches “determine, from a set of raw moments, a second central moment and a fourth central moment of at least a portion of the dataset of intensity measurement data points;” (col 18 lines 54- col 19 lines 1- 13. Moreover, col 18 lines 35- 53 “A moment may exist as a quantitative measure of the shape of a set of data points.” Reads on “raw moments”)
Silver as modified teaches “determine a kurtosis of the at least a portion of the dataset of intensity measurement data points using the second central moment and the fourth central moment;” (col 18 lines 53- col 19 lines 1-13 wherein the Kurtosis i.e. the fourth central moment wherein such determination is compared with the variance i.e. the second central moment.)
may determine that higher skewness or kurtosis values”, “maximum intensity”.)
Silver as modified teaches “and remove from the at least a portion of the data set the intensity measurement data point which has the highest intensity in the at least a portion of the dataset of intensity measurement data points until the kurtosis converges to a predetermined value of three (3).” (col 14 lines 23-37 wherein removing a set of data indicative of noise is disclosed. Moreover col 19 lines 4-33, wherein the Kurtosis values represents the distribution/ compared with Gaussian/Normal distribution and it could be less than 3, more than 3 or equal to three when the Normal distribution is realized (“maximum intensity” of col 19 of Silver). The explanations are based on the statistic characteristics of Kurtosis and Skewness see evidence NPL page 2-3 and 7-8. Thus, value of 3 could occur when the symmetry of the  distribution takes place, i.e. when the normal distribution is realized, such status is well-known in the art and is applicable in the statistics field.)
Silver discloses a predetermined Kurtosis value, yet does not specify the value of 3, discloses the maximum intensity/ ultimate goal. Yet if the explanation of the predetermined value of Kurtosis could be 3 above to be challenged, then the following rejection to be applied.
Garczarek teaches Kurtosis=3, ([0511] “The kurtosis of any normal distribution, not only the standard normal distribution, is 3.” i.e. when Kurtosis is equal to 3, the normal distribution to be realized which is applicable and expected status, i.e. number 3 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known Kurtosis value that realize the Normal distribution/ Guassian applied within the art (basic knowledge of Kurtosis statistics definition and characteristics, see evidence NPL), to the teaching of Kurtosis determinations of Silver in order to attain and realize the normal distribution status of zero skewness compared with the normal distribution. One of ordinary skill in the art would expect the inclusion of such aspect as it is applicable within the art and expected to be attained at a certain phase of the determinations/ measurements, let alone that such characteristics are deemed within the definition of Kurtosis (NPL page 2-3 and 7-8). Thus, one of ordinary skill in the art would acknowledge that the normal distribution is the desired/ ultimate goal (highest matching level/ maximum intensity), thus it is expected to be the desired value of the Kurtosis to become 3, in order to realize the normal distribution status/ ultimate goal. (NPL page 2-3 and 7-8).
Silver disclose removing the noise in general without citing the filtering details of highest intensity until the kurtosis converges.
Visser teaches “and remove from the at least a portion of the data set the intensity measurement data point which has the highest intensity in the at least a portion of the dataset of intensity measurement data points until the kurtosis converges to a predetermined value of three (3.)” ([0224] filter ss110 keeps iterating until an acceptable convergence to occur in order to separate signals form noise, wherein the filtering determination includes kurtosis as in [0252] and [0256] “maximum kurtosis” and wherein 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known technique of repetitive filtering of unwanted peaks of Visser to be implemented in the filtering process applied in Silver, since Silver does not specify the type or the technique of filtering, then well-known filtering techniques within the art such as the filtering technique of Visser should be applicable and would provide the expected results (KSR). Moreover, one of ordinary skill in the art would appreciate the filtering technique of Visser as it would provide enhanced and accurate results (Visser [0306]) knowing that Visser technique is not restricted to a specific application, yet it could be applied to any dataset within a wide range of electronic applications and devices ([0306-0309]).
Silver as modified teaches “and classify the at least a portion of data set as a surface plane.” (col 17 lines 19- col 18 lines 1-53 “local plane”; “classification system”…“that may correspond to road curbs in the environment” which reads on “surface plane”. Moreover, col 17 lines 19-36 “local plane”. Also see col 23 lines 25-35 and claim 2 and 4.)

As to independent claim 11, Silver teaches “An autonomous vehicle, comprising: a lidar system to generate a lidar dataset comprising a plurality of intensity measurement data points;” ([abstract] classification system processing dense point data dense” reads on “intensity”. Moreover, col 8 lines 9-18 and col 14 lines 22-68 wherein measuring dense/large number of points is disclosed, and wherein “dense point cloud representation” reads on “intensity measurement”, also see col 3 lines 59-68, also see col 1and 2. Moreover, [abstract], col 3 lines 27-58 “autonomous or driveless vehicle”, and fig 2 wherein the autonomous vehicle is disclosed.)
“and a controller comprising: a communication interface to receive the lidar dataset;” (col 3 lines 10-42 wherein the receiver reads on “communication interface to receive”, and lines 27-58 wherein the lidar module is associated with the autonomous vehicle.)
Silver teaches filtering data points at least in col 19, however, does not specify the filtering type/details such as IIR recursive filtering of cascading single pole filters.
Visser teaches “an infinite impulse response (IIR) recursive filter comprising a cascade of single pole filters to generate a set of raw moments of the plurality of intensity measurement data points;” ([0180] wherein the series of sub-band IIR in cascade is disclosed which read on “cascade”, and wherein different possible filtering arrangement could be implementing using biquad IIR “possibly all” of the filters are biquad or not, i.e. they could be replaced with first order IIR, as part of the possible arrangements within the art. Claim 11 “cascade of filter stages”, [0042] and fig 21 “infinite impulse response filter IIR”. Moreover, [0121] wherein the delay is implemented and the corresponding adjustment. Furthermore, [0255] the feedback and delay are implemented with the IIR infinite impulse response which reads on “recursive”, see fig 20-21 as the poles of the filter at a1(i) and at a2(i) are illustrated, as mentioned in [0180] data, instructions, commands, information, signals, bits, and symbols that may be referenced throughout the above description may be represented by voltages, currents, electromagnetic waves, magnetic fields or particles, optical fields or particles, or any combination thereof.”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the recursive IIR filtering of Visser to realize the filtering application of Silver, since Silver does not specify the type of filtering, thus one of ordinary skill in the art would appreciate and expect well-known filtering styles and types such as the recursive IIR to be applicable and would provide the expected results (KSR).
Visser does not expressly cite the single pole infinite impulse response filter.
Avadhanam teaches “an infinite impulse response (IIR) recursive filter comprising a cascade of single pole filters” ([abstract], [0038] “first order IIR”, and claim 9 “first order infinite impulse response filter”, wherein first order IIR is used in the process of classification of data sets. Also see [0017], [0019] and [0042] “cascade mode”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the first order IIR of Avadhanam to the teaching of combination of Silver in view of Visser, since Silver does not specify the filtering technique used within the classification process, thus any applicable technique that attains the desired outcome within the data classification art would be applicable (KSR). Yet the IIR first order also could be part of or at least partially replace some of 
“and processing circuitry to implement an iterative process to:” (col 17 lines 37-49 “the computer system of the vehicle may repeat the slope identification process for any number of data points of set of data points”, i.e. multiple point clouds via multiple measurements and processing iteration, see col 14 lines 38-57,  the “computer system” reads on “processing circuitry”.)
Note: 1st central moment = average.
2nd central moment = square root of variance i.e. standard deviation or it could be only variance.
3rd central moment = skewness.
4th central moment = Kurtosis.
Silver as modified teaches “determine a second central moment and a fourth central moment of at least a portion of the dataset of intensity measurement data points;” (col 18 lines 54- col 19 lines 1- 13.)
“determine a kurtosis of the at least a portion of the dataset of intensity measurement data points using the second central moment and the fourth central moment;” (col 18 lines 53- col 19 lines 1-13 wherein the Kurtosis i.e. the fourth central 
“identify an intensity measurement data point which has the highest intensity in the at least a portion of the dataset of intensity measurement data points;” (col 19 lines 14-58 “may determine that higher skewness or kurtosis values”, “maximum intensity”.)
“and remove from the at least a portion of the data set the intensity measurement data point which has the highest intensity in the at least a portion of the dataset of intensity measurement data points until the kurtosis converges to a predetermined value of three (3).” (col 14 lines 23-37 wherein removing a set of data indicative of noise is disclosed. Moreover col 19 lines 4-33, wherein the Kurtosis values represents the distribution/ compared with Gaussian/Normal distribution and it could be less than 3, more than 3 or equal to three when the Normal distribution is realized (“maximum intensity” of col 19 of Silver). The explanations are based on the statistic characteristics of Kurtosis and Skewness see evidence NPL page 2-3 and 7-8. Thus, value of 3 could occur when the symmetry of the  distribution takes place, i.e. when the normal distribution is realized, such status is well-known in the art and is applicable in the statistics field.)
Silver discloses a predetermined Kurtosis value, yet does not specify the value of 3, discloses the maximum intensity/ ultimate goal. Yet if the explanation of the predetermined value of Kurtosis could be 3 above to be challenged, then the following rejection to be applied.
Garczarek teaches Kurtosis=3, ([0511] “The kurtosis of any normal distribution, not only the standard normal distribution, is 3.” i.e. when Kurtosis is equal to 3, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known Kurtosis value that realize the Normal distribution/ Guassian applied within the art (basic knowledge of Kurtosis statistics definition and characteristics, see evidence NPL), to the teaching of Kurtosis determinations of Silver in order to attain and realize the normal distribution status of zero skewness compared with the normal distribution. One of ordinary skill in the art would expect the inclusion of such aspect as it is applicable within the art and expected to be attained at a certain phase of the determinations/ measurements, let alone that such characteristics are deemed within the definition of Kurtosis (NPL page 2-3 and 7-8). Thus, one of ordinary skill in the art would acknowledge that the normal distribution is the desired/ ultimate goal (highest matching level/ maximum intensity), thus it is expected to be the desired value of the Kurtosis to become 3, in order to realize the normal distribution status/ ultimate goal. (NPL page 2-3 and 7-8).
Silver disclose removing the noise in general without citing the filtering details of highest intensity until the kurtosis converges.
Visser teaches “and remove from the at least a portion of the data set the intensity measurement data point which has the highest intensity in the at least a portion of the dataset of intensity measurement data points until the kurtosis converges to a predetermined value of three (3).” ([0224] filter ss110 keeps iterating until an acceptable convergence to occur in order to separate signals form noise, wherein the filtering maximum kurtosis” and wherein the filter could be IIR design; see [0261-0268] wherein the process of filtering unwanted peaks within an iterative process in order to converge to the acceptable outcome including the acceptable peak values/ kurtosis. See NPL wherein the value 3 represents the highest matching criterion.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known technique of repetitive filtering of unwanted peaks of Visser to be implemented in the filtering process applied in Silver, since Silver does not specify the type or the technique of filtering, then well-known filtering techniques within the art such as the filtering technique of Visser should be applicable and would provide the expected results (KSR). Moreover, one of ordinary skill in the art would appreciate the filtering technique of Visser as it would provide enhanced and accurate results (Visser [0306]) knowing that Visser technique is not restricted to a specific application, yet it could be applied to any dataset within a wide range of electronic applications and devices ([0306-0309]).
Silver as modified teaches “and classify the at least a portion of data set as a surface plane.” (col 17 lines 19- col 18 lines 1-53 “local plane”; “classification system”…“that may correspond to road curbs in the environment” which reads on “surface plane”. Moreover, col 17 lines  19-36 “local plane”. Also see col 23 lines 25-35 and claim 2 and 4.)

As to claims 3 and 13, Silver as modified teaches the limitations of claim 1 and 11 respectively. 

Silver is silent in regards to perform a matrix multiplication transformation to compute a set of raw moments for the at least a portion of the dataset of intensity measurement data points.
Visser teaches “perform a matrix multiplication transformation to compute a set of raw moments for the at least a portion of the dataset of intensity measurement data points.” ([0252-0253] wherein the matrix multiplication is one of the well-known mathematical manipulation used within the art.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known mathematical manipulation of Visser to the data set of Silver, wherein such mathematical technique is well-known within the art and would provide the expected results, yet with higher accuracy as the outcome of would be more accurate and reliable (Visser [0253].)

As to claims 4 and 14, Silver as modified teaches “compute the second central moment and the fourth central moment from the set of raw moments for the at least a portion of the dataset of intensity measurement data points.” (col 18 lines 54- col 19 lines 1-13, see the rejection of claim 1 and 11)

As to claims 5 and 15, Silver as modified teaches the limitations of claims 4 and 14 respectively.
Silver does not expressly disclose the mathematical relationship of the Kurtosis.

    PNG
    media_image1.png
    43
    50
    media_image1.png
    Greyscale
 where 
    PNG
    media_image2.png
    20
    22
    media_image2.png
    Greyscale
 is the second central moment and 
    PNG
    media_image3.png
    27
    27
    media_image3.png
    Greyscale
is the fourth central moment.” ([0133])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known mathematical relationship of determining Kurtosis of Garczarek to the determination of Kurtosis of Silver, if it has not already been applied/implied, as such determination by definition is applicable and well-known within the art and would provide the expected results. Moreover, most likely Silver omitted the mathematical details of determining the kurtosis because such approach would be expected and known one of ordinary skill in the art by definition. (Garczarek [0133]) 

As to claims 6 and 16, Silver as modified teaches “ wherein the matrix multiplication transformation computes the following:

    PNG
    media_image4.png
    182
    556
    media_image4.png
    Greyscale

Where: 

    PNG
    media_image5.png
    185
    262
    media_image5.png
    Greyscale
(Silver teaches the determination of the different orders of central moments col 18 lines 35- col 19 lines 1-13, wherein the mean which reads on the zeroth central moment “by definition, the average which is the second, the third which is skewness, and the fourth which is the kurtosis, yet the mathematical approach utilizing matrix is a mere known and expected technique for one of ordinary skill in the art, wherein the use of matrix to represent equation of multiple variable involves only routine skill by one of ordinary skill in the art. Since the determination of the different orders of the central movements has been disclosed and applied in Silver, then the any mathematical approach would be applicable and would not change the aspect of such determination has taken place regardless of what type of mathematical approach has been implemented. See the above rejection of claim 3).

As to claims 7 and 17, Silver as modified teaches the limitation of claim 6 and 16 respectively.
Silver is silent in regards to a series of single-pole infinite impulse response filters, wherein each single- pole infinite impulse response filter comprises an accumulator and a feedback delay. 
Visser teaches “a series of single-pole infinite impulse response filters, wherein each single- pole infinite impulse response filter comprises an accumulator and a feedback delay” ([0252-0253] wherein the matrix multiplication is one of the well-known possibly all” of the filters are biquad or not, i.e. they could be replaced with first order IIR, as part of the possible arrangements within the art. Moreover, Claim 11 “cascade of filter stages”, [0042] and fig 21 “infinite impulse response filter IIR”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the recursive IIR filtering of Visser to realize the filtering application of Silver, since Silver does not specify the type of filtering, thus one of ordinary skill in the art would appreciate and expect well-known filtering styles and types such as the recursive IIR to be applicable and would provide the expected results (KSR).
Visser does not expressly cite the single pole infinite impulse response filter.
Avadhanam teaches “a series of single-pole infinite impulse response filters” ([abstract], [0038] “first order IIR”, and claim 9 “first order infinite impulse response filter”, wherein first order IIR is used in the process of classification of data sets. Also see [0017], [0019] and [0042] “cascade mode”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the first order IIR of Avadhanam to the teaching of combination of Silver in view of Visser, since Silver does not specify the filtering technique used within the classification process, thus any applicable technique 

As to claims 9 and 19, Silver as modified teaches “wherein the processing circuitry to compute the matrix multiplication transformation comprises: a first series of multipliers and adders to compute the second central moment; and a second series of multipliers and adders to compute the fourth central moment.” (Silver discloses the determination of the second moment which is the variance; the variance definition is the squared variation of a random variable from its mean 
    PNG
    media_image6.png
    206
    602
    media_image6.png
    Greyscale
 since the variation is multiplied by the determined mean value, then that the multiplication operation has to be there and the summation based on the standard equation of variance. Similarly, the fourth central moment 
    PNG
    media_image1.png
    43
    50
    media_image1.png
    Greyscale
 is based on the second moment, and also the denominator is squared, thus the use of the adder and multipliers are implicitly there by definition, not mentioning that the output of each filter within the cascade to be summed with the previous filter and wherein each section provides one 
 
As to claims 10 and 20, Silver as modified teaches “a divider to divide the fourth central moment by the second central moment.” (Please see the above rejection of claim 9, since the kurtosis equation by definition is 
    PNG
    media_image1.png
    43
    50
    media_image1.png
    Greyscale
, and since the kurtosis has been determined, thus the divider elements (if not inherent), would be obvious to one of ordinary skill in the art as its functionality has been implemented. Please see the rejection of claim 9 and 5 above.)

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new ground of rejection necessitated by the amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448.  The examiner can normally be reached on Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        4/16/2021